UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6009


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RAFAEL CEE-ERWIN SOLOMON, a/k/a J, a/k/a Rip,

                      Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:11-cr-00203-1)


Submitted:   March 29, 2016                   Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rafael Cee-Erwin Solomon, Appellant Pro Se. Richard Gregory
McVey, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rafael Cee-Erwin Solomon appeals the denial of his motion

for    a    sentence     reduction    under     Amendment      782    pursuant      to   18

U.S.C.      §    3582(c)(2)    (2012).      “We   review       de    novo   a   district

court’s ruling on the scope of its legal authority under 18

U.S.C. § 3582(c)(2).”           United States v. Williams, 808 F.3d 253,

256 (4th Cir. 2015).           Solomon argues that United States v. Munn,

595 F.3d 183, 192 (4th Cir. 2010) authorizes the modification of

a career offender’s sentence where, as in his case, a downward

variance was granted.            But even if our holding in Munn, which

considered        an   overrepresentation       departure,       could      encompass     a

downward variance, the Sentencing Commission abrogated Munn by

defining “applicable guideline range” as “the guideline range

that       corresponds    to   the    offense     level    and       criminal    history

category determined . . . before consideration of any departure

provision . . . or any variance.”                  U.S. Sentencing Guidelines

Manual App. C, Amend. 759 (2011); see USSG § 1B1.10 cmt.n.1(A).

Accordingly, we affirm for the reasons stated by the district

court.          United States v. Solomon, No. 3:11-cr-00203-1 (S.D.W.

Va.    Nov.      25,   2015;   Dec.   14,   2015).        We   dispense      with    oral

argument because the facts and legal contentions are adequately




                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                       AFFIRMED




                                  3